     Case 4:21-cv-04042-KES Document 5 Filed 06/14/21 Page 1 of 2 PageID #: 20




                        UNITED STATES DISTRICT COURT

                           DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION


RAYMOND ELLIS TEAGUE JR.,                               4:21-CV-04042-KES

                            Plaintiff,

               vs.                              ORDER REQUIRING PLAINTIFF TO
                                               FILE A CERTIFIED PRISONER TRUST
SHAWNEE COUNTY, KANSAS, KAYLA                          ACCOUNT REPORT
ROEHLER, Prosecutor, and LAURA
KELLY, Governor of Kansas,

                            Defendants.


        Plaintiff, Raymond Ellis Teague Jr., filed a pro se civil rights lawsuit

under 42 U.S.C. § 1983. Docket 1. Teague moves for leave to proceed in forma

pauperis but did not file “a certified copy of the trust fund account statement

(or institutional equivalent) for the prisoner for the 6-month period immediately

preceding the filing of the complaint” as is required. 28 U.S.C. § 1915; Docket

3.

        In order for the court to determine whether Teague’s motion for leave to

proceed in forma pauperis should be granted or denied, the court must have a

copy of a certified prisoner trust account report. See In re Prison Litig. Reform

Act, 105 F.3d 1131, 1132 (6th Cir. 1997) (“If an inmate not paying the full filing

fee fails to provide an affidavit of indigency or trust account statement, the

district court shall notify the prisoner of the deficiency and the prisoner shall

have thirty (30) days from the date of the deficiency order to correct the error or
  Case 4:21-cv-04042-KES Document 5 Filed 06/14/21 Page 2 of 2 PageID #: 21




pay the full filing fee. If the prisoner does not comply with the district court’s

directions, the . . . district court must then order the case dismissed for want of

prosecution.”); see also Perry v. Boston Sci. Family, 2012 WL 694713, at *2 (D.

Minn. Feb. 9, 2012), report and recommendation adopted, 2012 WL 694700, at

*1 (D. Minn. Mar. 1, 2012) (collecting cases holding dismissal appropriate when

pro se litigant fails to comply with pauper requirements and court orders).

Teague must file his prisoner trust account report by July 14, 2021. Failure to

comply with this court’s order will result in dismissal without prejudice of

Teague’s complaint.

      Thus, it is ORDERED:

      1. That the Clerk of Court mail this order and a blank copy of a prisoner

         trust account report to Teague.

      2. That Teague must complete a certified prisoner trust account report

         and return it by July 14, 2021. Failure to file a certified prisoner trust

         account report, by July 14, 2021, or in the alternative, pay the full

         filing fee ($402) will result in dismissal without prejudice of the

         complaint.

      Dated June 14, 2021.

                                             BY THE COURT:


                                             /s/ Karen E. Schreier
                                             KAREN E. SCHREIER
                                             UNITED STATES DISTRICT JUDGE




                                             2
